Citation Nr: 0605071	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  95-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to January 15, 1992, 
for the assignment of a total disability rating based on 
individual unemployability (TDIU) resulting from service-
connected disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel
INTRODUCTION

The veteran served as a surgeon in the U.S. Public Health 
Service from July 1, 1974 to July 24, 1976.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of August 1999, February 2000, and 
March 2005.  This matter was originally on appeal from a 
November 1992 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Francisco, 
California, which granted service connection for chronic 
fatigue syndrome and individual unemployability (IU) 
effective January 15, 1992.

In a January 1993 rating decision, the RO denied the 
veteran's TDIU claim for an earlier effective date.  In 
February 1993, the RO received a letter from the veteran 
stating that he believed there had been a clear and 
unmistakable error with the ratings that awarded TDIU 
effective in January 1992.

In January 1994, the RO again confirmed the November 1992 
rating decision and found that entitlement to an earlier 
effective date, prior to January 15, 1992, for the grant of 
service connection for chronic fatigue syndrome and for the 
grant of Individual Unemployability (IU) on the basis of 
clear and unmistakable error was not established.

In November 1994, the RO issued a statement of the case, and 
in January 1995, the veteran perfected his appeal.

In August 1999, the Board remanded the case in order for the 
RO to schedule the veteran for a hearing before a member of 
the Board at the RO.  

In November 1999, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.



In February 2000, the Board denied entitlement to an 
effective date prior to January 15, 1992, for the grant of 
service connection for chronic fatigue syndrome, including 
the issue of whether September 1987 and December 1988 rating 
decisions were based on clear and unmistakable error.  Also 
in the February 2000 decision, the Board found that the 
veteran filed a claim for individual unemployability on May 
18, 1987, that the claim was not adjudicated by the RO in its 
September 1987 or December 1988 rating decisions, and that 
the claim was still pending.  The Board remanded the issue of 
entitlement to an effective date prior to January 15, 1992 
for the assignment of a total disability rating based on 
individual unemployability, including the issues of whether 
September 1987 and December 1988 rating decisions were based 
on clear and unmistakable error.

In February 2004, the RO denied the veteran's claim for 
entitlement to individual employability for the period from 
May 18, 1987 to January 15, 1992.  The RO noted that the 
veteran was still working from May 1987 to July 1987.  For 
the period from August 1987 to January 1992, the veteran was 
not found to be unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disability of headaches.  

In March 2005, the Board remanded the issue of entitlement to 
an effective date prior to January 15, 1992, for the 
assignment of a total disability rating based on individual 
unemployability for extraschedular consideration.  In 
correspondence dated in June 2005, the Director of the 
Compensation and Pension Service determined that a grant of 
extra-schedular TDIU prior to January 15, 1992 was not 
warranted for reasons detailed below. 

  
FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The record shows that the veteran filed an informal claim 
for TDIU on May 18, 1987 and later filed a formal claim on 
January 15, 1992.  

3.  Prior to January 15, 1992, the veteran was service-
connected for headaches rated as 50 percent disabling 
effective May 18, 1987.  

4.  The veteran fails to meet the schedular criteria for a 
total disability rating based on individual unemployability 
due to service-connected disability prior to January 15, 
1992; the evidence of record fails to show that the veteran 
was otherwise unemployable solely due to his service-
connected disability prior to January 15, 1992 or that 
extraschedular consideration is warranted for that period. 


CONCLUSION OF LAW

The requirements for an earlier effective date of January 15, 
1992, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met or approximated.  38 U.S.C.A. 
§§ 5103, 5103A, 5101(a), 5110 (West 2002); 38 C.F.R. 
§§ 3.151(a), 3.155(a), 3.157(b), 3.158(a), 3.159, 3.160(f), 
3.400(o) (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).
	
The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in March 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In addition, the March 2003 VCAA notice advised 
the veteran of what the evidence must show to establish 
entitlement to the benefit sought on appeal.  

The Board acknowledges that the March 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2005).  However, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
his claim-that is, evidence of the type that should be 
considered by VA in assessing his claim.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Mayfield, 19 Vet. App. at 
126-27.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id.

Furthermore, the RO provided the veteran with a copy of the 
November 1992 rating decision, the November 1994 Statement of 
the Case (SOC), and the Supplemental Statements of the Case 
(SSOC) dated in March 1998, June 2004, and September 2005, 
which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach the decision.  While the November 
1994 SOC did not provide the veteran with notice of all the 
laws and regulations pertinent to his claim, the Board finds 
that the March 2003 VCAA notice provided adequate notice of 
such laws and regulations.  Therefore, the Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

The Board also finds that VA has fulfilled its duty to 
assist.  As noted above, the RO scheduled for the veteran a 
travel Board hearing held in November 1999.  In addition, the 
RO obtained records from the Social Security Administration 
(SSA) and associated them with the claims file.  The RO also 
requested VA medical records.  In March 2003, the VA medical 
center responded that there were no records at the facility 
to indicate medical treatment during the time frame 
requested.  It is also noted that the search included 
archived and retired records.  The Board notes that there are 
pertinent private treatment records and VA examination 
reports of record for the relevant time period of record.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  





II.	Evidence

On January 15, 1992, the RO received the veteran's formal 
application for increased compensation based on 
unemployability.  The application noted that the veteran had 
been employed as a physician from February 1981 until July 
1987.  The veteran indicated he was unable to work due to 
disability caused by chronic headaches and fatigue.  In 
November 1992, the RO granted service connection for chronic 
fatigue syndrome and assigned a 60 percent rating effective 
January 15, 1992 in addition to granting TDIU effective 
January 15, 1992.

The veteran served on active duty in the Public Health 
Service from July 1974 to July 1976.  While in service he 
contracted meningoencephalitis, infectious mononucleosis, 
infectious hepatitis, and interstitial pneumonitis.  

A VA examination conducted in January 1978 reported that the 
veteran described his headaches as recurrent, varying in 
intensity from mild to incapacitating, generalized, 
unilateral to pulsatile, and associated with generalized 
fatigue.

By rating decision dated in March 1978, the RO granted 
service connection for headaches, migraine or tension, 
persistent since episode of acute, non-epidemic 
meningoencephalitis and assigned a 10 percent rating from 
October 3, 1977.  In its September 1987 rating decision, the 
RO increased the rating from 10 percent to 50 percent 
effective May 18, 1987.

On May 18, 1987, the RO received the veteran's informal claim 
for TDIU.  The veteran noted that he was currently still 
performing in his medical practice but with decreasing 
capacity related to increasing frequency and severity of 
recurrent headaches, fatigue, exhaustion, malaise, and 
decreased concentration.  He also reported that he had 
already closed the hospital acute care portion of his 
practice and that he planned to close his office practice as 
well within the next two months.  Additionally, he explained 
that he began treating himself with various medications and 
electrical stimulation without good results.  Furthermore, he 
wrote that he had consulted with Dr. C.F. and many of his 
colleagues on an informal basis but none had been able to 
come up with any remedy.  

At the August 1987 VA neurological evaluation, the veteran 
described his headaches as being occipital and constant and 
they occurred upon rising and were with him all day.  The 
veteran reported that his headaches were somewhat relieved by 
biofeedback and relaxation and worsened by stress.  The 
veteran reported that his headaches adversely affected his 
memory and concentration as well as his vision.  In addition, 
there appeared to be a cervical component to the aching as 
well as a "migraine" headache which occurred very 
infrequently.  The VA examiner noted that the veteran 
reported that he had to give up his occupation as a physician 
because of the lack of concentration secondary to the 
constant headache affecting his ability to handle patients.

At the October 1988 VA neurological evaluation, the same VA 
examiner that conducted the August 1987 examination stated 
that the veteran stated that his headaches are not 
incapacitating unless the stress in his life gets "out of 
control" and that he is controlling his environment better 
with biofeedback, self-hypnosis, acupuncture, etc.  The 
examiner indicated that there had been some improvement in 
the severity of the veteran's headaches over the past year 
but that he still had several of the retro-orbital headaches 
per week ranging from mild to very severe.  The veteran felt 
that his memory was not as good as it used to be and his 
concentration was poor but that there had been some 
improvement over the past year.

At the April 1990 VA neurological evaluation, another VA 
examiner noted that the veteran reported that fatigue was a 
major factor in his disability.  It was also noted that these 
fatigue spells may or may not be associated with headaches.  

Statements received by the RO from 1987 to 1992 from private 
physicians show that the veteran has received treatment for 
various stress related illnesses, including cardiac 
arrythmia, chronic headache, gastrointestinal disturbance, 
irritable bowel syndrome, chronic fatigue syndrome, and 
chronic diarrhea.  There was no medical evidence to indicate 
that the veteran's inability to work was solely or 
predominately due to the veteran's service-connected 
headaches for the period before January 15, 1992.  

In 1994, the RO received correspondence from SSA to the 
veteran dated in October 1991 showing that he was awarded 
disability benefits beginning in November 1987 with the date 
of onset noted as May 7, 1987.  The supporting medical 
records and statements received by the RO in March 2003 from 
SSA reveal that the veteran was disabled due to multiple 
stress-related illnesses to include headache.  There was no 
medical evidence to indicate that the veteran's inability to 
work was solely or predominately due to the veteran's 
service-connected headaches for the period before January 15, 
1992.  

The Director of the Compensation and Pension Service 
considered the veteran's entitlement to an extra-schedular 
total disability evaluation based on individual employability 
and issued a report dated in June 2005.  After review of the 
medical evidence of record, the Director concluded that an 
extra-schedular TDIU prior to January 15, 1992, was not 
warranted.  The June 2005 report noted that the available 
medical records for treatment of the veteran's headaches were 
minimal.  In addition, statements from the veteran's treating 
physicians during the relevant time period revealed that the 
veteran was treated for a symptom complex that included his 
service-connected headaches.  As a result, his inability to 
work could not be solely attributed to the service-connected 
disability nor was the evidence sufficient to show that his 
headaches were the predominant reason for his inability to 
work.  Furthermore, it was noted that the evidence only shows 
that the veteran was unable to function as a crisis physician 
or in acute medical care but not that he was unable to secure 
or follow a substantially gainful occupation.   


III.	Legal Criteria

The effective date for an award of TDIU is governed by the 
increased rating provisions.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable at 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).  When a 
claimant is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, but fails to meet the percentage requirements 
for eligibility for a total rating set forth in 38 C.F.R. § 
4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321.  38 
C.F.R. § 4.16(b) (2005).

The Board notes that VA regulations regarding the total 
disability ratings for compensation based on unemployability 
of the individual were revised on November 7, 1996, which is 
during the relevant time period at issue.  However, there was 
no substantive change pertinent to the issue currently on 
appeal that requires separate analysis under the old and 
revised regulations.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  38 C.F.R. 
§ 3.155(a) (2005).  Such informal claim must identify the 
benefit sought.  Id.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  Id. If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  Id.

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160(f) (2005).  With 
regard to the terms "application or "claim", the Board notes 
that once a formal claim for compensation has been allowed, 
receipt of a VA report of examination, treatment, or 
hospitalization, will be accepted as an informal claim for 
increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(1) (2005); 38 C.F.R. § 3.155(a) (2005).  The date of 
receipt of evidence from a private physician or layman will 
be accepted as the date of receipt of a claim provided the 
evidence is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(2) (2005).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  38 C.F.R. § 3.158(a) (2005). After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  Id. Should the right to 
benefits be finally established, monetary allowance based on 
such evidence shall commence not earlier than the date of 
filing the new claim.  Id.

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2005).  Applicable laws and regulations further set out that 
the effective date of an award of increased compensation may 
be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from that date otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 
C.F.R. 
§ 3.400(o)(2) (2005).

The United States Court of Appeals for Veterans Claims and 
VA's General Counsel have interpreted the provisions of 38 
C.F.R. § 3.400(o) (2005) as meaning the following: (1) if the 
increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable"; (2) if the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim; (3) if the increase occurred after the 
date of claim, the effective date is the date of increase.  
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998).

IV.	Analysis

The veteran contends that the grant of TDIU should be made 
effective prior to January 15, 1992, the date that the RO 
assigned.  Specifically, he asserts that he is entitled to a 
retroactive effective date in either May 1987, when he had to 
quit his hospital practice, or July 1987, or when he was 
finally able to wind up his private medical practice.  

In regard to the date of receipt of the claim, the veteran's 
claims file clearly shows that the RO received correspondence 
that constituted an informal TDIU claim on May 18, 1987.  His 
formal claim was received later on January 15, 1992.  
  
The evidence of record also shows that the veteran meets the 
schedular criteria for a TDIU rating as of January 15, 1992, 
because the veteran is service-connected for chronic fatigue 
syndrome rated as 60 percent disabling and headaches rated as 
50 percent disabling on that date; however, the veteran fails 
to meet the thresholds required for an award of TDIU as set 
forth under 38 C.F.R. § 4.16(a), prior to January 15, 1992.  
Before said date, the veteran was only service-connected for 
headaches, migraine or tension, persistent since episode of 
acute, non-epidemic meningoencephalitis, for which the RO 
granted an increased rating of 50 percent effective May 18, 
1987.  The Board notes that it previously denied the 
veteran's claim for an earlier effective date for his 
service-connected chronic fatigue syndrome in a decision 
issued in February 2000; the decision was not appealed.

In addition, the medical evidence is not sufficient to 
conclude that the veteran was entitled to a rating based on 
his inability to secure or follow a substantially gainful 
occupation before January 15, 1992 due to his service-
connected headaches.  Although the veteran told the VA 
examiner in August 1987 that he had to discontinue his work 
as a physician due to the frequency and severity of his 
service-connected headaches, the other medical evidence 
submitted does not adequately support the veteran's 
contention.  There are no other medical statements or 
treatment records that indicate that the veteran was unable 
to secure or follow a substantially gainful occupation 
solely, or even predominately, due to his service-connected 
headaches during the relevant period.  Rather, the medical 
records reveal that the veteran was diagnosed with multiple 
stress-related illnesses that included his service-connected 
headaches and suggest that such illnesses cumulatively 
resulted in his unemployability since approximately July 
1987.   The Board is unable to consider the veteran's other 
illnesses, including his currently service-connected chronic 
fatigue syndrome, for any period prior to January 15, 1992, 
because non-service connected disabilities are not to be 
considered in determining eligibility for a TDIU rating.  
38 C.F.R. §§ 3.341(a), 4.19 (2005); Hersey v. Derwinski, 2 
Vet. App. 91, 94-95 (1992).     

Moreover, the Board notes that the Director of the 
Compensation and Pension Service reviewed the medical 
evidence of record and found that an extraschedular rating 
for TDIU was not warranted in this case for the reasons 
previously noted in the evidence section above.  After review 
of the findings of the June 2005 report, the Board agrees 
with the Director's determination that extraschedular 
consideration for TDIU is not warranted in this case prior to 
January 15, 1992 because the available medical evidence does 
not show that the veteran's inability to work was solely or 
predominately due to his service-connected headaches.  

Thus, the Board finds that the evidence weighs against a 
finding of entitlement to a TDIU prior to January 15, 1992.  
The evidence shows that entitlement did not arise until 
January 15, 1992.  As between the date of receipt of the 
veteran's TDIU claim (May 18, 1987) and the date entitlement 
arose (January 15, 1992), the date his entitlement arose is 
the later date.  Thus, the Board must conclude that the 
veteran is not entitled to an effective date earlier than 
January 15, 1992.             

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

An effective date prior to January 15, 1992, for the 
assignment of a total disability rating based on individual 
unemployability (TDIU) resulting from service-connected 
disability is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


